Citation Nr: 0832327	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  05-06 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than February 28, 
2004, for the grant of service connection for diabetes 
mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to March 
1965.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which granted service connection 
for diabetes mellitus, type II, effective February 28, 2004, 
the date of receipt of the veteran's claim.


FINDING OF FACT

The veteran's claim for service connection for diabetes 
mellitus was received on February 28, 2004.


CONCLUSION OF LAW

An effective date earlier than February 28, 2004, for the 
grant of service connection for diabetes mellitus, type II, 
is not warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (b)(2) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the veteran is challenging the effective date assigned 
following the grant of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) the U.S. Court of Appeals 
for Veterans Claims (Court) held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
VA's duty to notify in this case has been satisfied.  

Turning to the merits of the claim, the veteran contends that 
he is entitled to an effective date in July or September 
2002, when he was first diagnosed with diabetes mellitus.  He 
submitted an August 2004 statement from his private physician 
noting that he was diagnosed with diabetes mellitus on July 
24, 2002.  A July 2006 statement from the same private 
physician notes that the veteran was diagnosed with diabetes 
mellitus on September 5, 2002.  The veteran notes that a 
January 2005 statement of the case (SOC) explained that an 
earlier effective date was denied because the current 
evidence did not show a diagnosis prior to May 8, 2001.

In this regard, it is unclear to the Board why the SOC 
mentioned May 8, 2001.  At any rate, the Reasons and Bases 
section of the SOC did inform the veteran that the effective 
date of his award of service connection, February 28, 2004, 
was based on the date of receipt of the claim.  The SOC also 
provided the relevant regulation, 38 C.F.R. § 3.400.  

In general, applicable law and regulations concerning 
effective dates state that, except as otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance or a claim for increase will be the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(a). 

The effective date for the grant of service connection is the 
day following separation from active service or date 
entitlement arose if a claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2).

A claim for VA benefits, whether formal or informal, must be 
in writing and must identify the benefit sought.  See 38 
U.S.C.A. § 5101; 38 C.F.R. §§ 3.1, 3.151, 3.155; Rodriquez v. 
West, 189 F.3d 1351 (Fed.Cir. 1999); Lalonde v. West, 12 
Vet.App. 377 (1999).  While the VA should broadly interpret 
submissions from a veteran, it is not required to conjure up 
issues not specifically raised.  Brannon v. West, 12 Vet. 
App. 32 (1998).

An informal claim is defined as "[a]ny communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant...."  38 C.F.R. § 3.155.  
Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

In this case, the veteran submitted his claim for service 
connection for diabetes mellitus on February 28, 2004.  This 
claim ultimately led to the July 2004 rating decision 
granting service connection for diabetes mellitus.  The 
rating decision assigned an effective date of a February 28, 
2004.

Applying the pertinent VA regulations to the facts of this 
claim, it is clear that an effective date earlier than 
February 28, 2004, is not warranted.  The provisions of 38 
C.F.R. § 3.400(b)(2) specifically provide that the effective 
date of an award of compensation, based on an original claim, 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  The record contains 
no document prior to the veteran's February 28, 2004, claim 
that constitutes a claim for service connection for diabetes 
mellitus.  There is no evidence or statement dated before the 
February 28, 2004, claim that can be construed as a formal or 
informal claim for service connection.  Thus, the Board finds 
that an effective date prior to February 28, 2004, for the 
grant of service connection for diabetes mellitus, type II, 
is not warranted.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not for 
application and the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

An effective date earlier than February 28, 2004, for the 
grant of service connection for diabetes mellitus, type II, 
is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


